DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
The Terminal Disclaimer filed on 11/22/2021 overcomes the Double Patenting rejection in the Non-Final Office Action dated on 08/31/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Hausman on 04/26/2022.
The application has been amended as follows: 
Claim 6 (Current Amended) A dehumidification system, comprising: 
an evaporator; 
a drain pan comprising: 
a basin disposed at least partially below the evaporator and comprising: 
a sloped bottom configured to allow water to flow from a first side of the basin toward a second side of the basin; 
a rib disposed on the sloped bottom, and extending upwardly from and partially across the sloped bottom, the rib comprising a central gap configured to allow water to drain through the drain pan; and 
a drain opening disposed on one side of the basin; and 
a mist eliminator disposed on the drain pan, the mist eliminator comprising a member extending substantially parallel to the rib at a distance in a direction longitudinal to the rib with respect to a length of the rib, the member comprising a first part having at least one aperture and a second part without an aperture, wherein the second part without an aperture is located in an area of highest air velocity caused by the central gap.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the claimed structure “the second rib being substantially parallel to and shorter than the first rib, and configured to at least partially block the central gap of the first rib” as required in claims 1 and 13; and the claimed structure “the mist eliminator comprising a member extending substantially parallel to the rib at a distance in a direction longitudinal to the rib with respect to a length of the rib” as required in claim 6.  Therefore, claims 1, 6 and 13 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763